UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-1237



ZOLY SOS,

                                                          Petitioner,

            versus

T & C COAL COMPANY; WEST VIRGINIA COAL
WORKERS' PNEUMOCONIOSIS FUND, INCORPORATED;
DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1323-BLA)


Submitted:    September 5, 1996         Decided:   September 13, 1996

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Zoly Sos, Petitioner Pro Se. Konstantine Keian Weld, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;
Cathryn Celeste Helm, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Respondents.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1995). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Sos v. T & C
Coal Co., No. 95-1323-BLA (B.R.B. Jan. 23, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2